Citation Nr: 0102892	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-04 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, claimed secondary to a service-connected left knee 
injury.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for sciatica, claimed 
secondary to a service-connected left knee injury.

4.  Entitlement to a rating in excess of 10 percent for a 
left knee condition, characterized as arthritis, status post 
excision of the semi-lunar cartilage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


REMAND

The veteran had active military service from June 1943 to 
March 1946.  He has appealed from a February 1998 rating 
decision by the RO denying, in pertinent part, service 
connection for a right knee condition and sciatica, both 
claimed secondary to a service-connected left knee condition; 
from a March 1998 rating decision denying service connection 
for "flat feet," later clarified (and denied in a December 
1998 rating decision) as a left foot injury; and from a July 
1999 rating decision which denied a rating in excess of 10 
percent for his service connected left knee condition 
(arthritis, status post excision of the semi-lunar 
cartilage).  

For various reasons, primarily due to a recent change in the 
law for processing claims, the Board finds that further 
development is required before a decision on the merits of 
the veteran's claims.  On November 9, 2000, shortly after the 
veteran's hearing before the undersigned, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "VCAA"), substantially modifying 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination without regard to whether the claim is 
well grounded other prior law.  

The veteran's service administrative and medical records are 
unavailable, having been apparently destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
such cases, in addition to the duties imposed by the VCAA, 
the United States Court of Appeals for Veterans Claims has 
held that the duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case. Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992).  There is also a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases where records are presumed destroyed 
while in the possession of the government. O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The sole record relating to the veteran's in-service 
treatment is an abstract, prepared by the United States Army 
Surgeon General's office (SGO), indicating that he was 
hospitalized for surgical excision of the semilunar 
(interarticular) cartilage of the knee in February 1944, 
while stationed in the South Central Pacific area of 
operations.  The underlying diagnosis which prompted this 
surgery was internal derangement of the knee.  The RO granted 
service connection for this condition in its February 1998 
rating decision, assigning a 10 percent evaluation.  The 
treatment abstract notes that information available from SGO 
files relates only to hospital admissions, and that 
"sampling techniques were used with the result that not all 
hospital admissions are included."  

The veteran has submitted a number of private medical 
treatment records and opinions from private physicians.  An 
operative report from West Jefferson Medical Center in 
Marrero, Louisiana, documents an arthroscopy of the left knee 
in August 1991.  The post-operative diagnoses were partial 
tear of the anterior cruciate ligament, hemorrhagic 
synovitis, degenerative joint disease, degenerative tears of 
the medial and lateral meniscus and chondromalacia of the 
patellofemoral joint.  A physician at the Westside 
Orthopaedic Clinic, Gretna, Louisiana, noted in July 1997 
that this operation had helped temporarily, but that symptoms 
had progressively increased since that date.  The letter also 
reported degenerative changes involving the "entire 
vertebral column with spurring, intervertebral disc 
narrowing, and osteoarthritis throughout."  The physician 
stated that, in his opinion, the veteran "is disabled and is 
certainly unable to work in any capacity."  However, the 
physician did not indicate whether this disability stemmed 
from the veteran's left knee condition, from his back 
condition, or from a combination of the two, and did not 
indicate whether the veteran's left knee condition had any 
relationship to his back condition.

In June 1998, the RO received another letter from the 
Westside Orthopaedic Clinic, which again noted right leg and 
sciatic nerve pain, characterized as lumbar radiculopathy, 
which the physician indicated "is at least in part and 
probably in a significant measure the result of the injuries 
[of the left knee and foot] which he has described to me."  

In April 1999, the veteran's brother, a physician who 
regularly provided treatment for him after the death of his 
prior primary care physician (the veteran's uncle), related 
the history of the veteran's injury during basic training as 
provided by the veteran.  The veteran's brother indicated 
that the veteran's left knee required numerous aspirations 
and injections of steroids, and related the veteran's lower 
back and hip pain to his left knee condition.  The veteran's 
brother also indicated that he would have recommended a knee 
replacement, but the veteran's heart and diabetic condition 
precluded this.  The veteran was characterized as 
"completely disabled from this injury" and in substantial 
pain.

The veteran's initial examination by VA in September 1997 
resulted in diagnoses of degenerative joint disease of the 
left and right knees and "a history of sciatica" which 
recurred "at least once a month."  With respect to the left 
knee, the examiner noted well healed surgical scars, with 
slight varus and valgus stress instability, knee joint line 
tenderness, crepitus and "degenerative pinges."  Right knee 
crepitus and tenderness of the right-side gluteus and 
sacroiliac joint were also noted.  However, no range of 
motion measurements were reported for either knee, and 
examiner did not express any opinion as to whether the 
veteran's right knee condition and sciatica were related to 
his left knee condition.  

VA outpatient treatment records dating from October 1997 to 
June 1998 indicate that the veteran received orthotic inserts 
for his shoes and a patellar brace.  These apparently 
provided some symptomatic relief.  June 1998 orthopedic 
clinic records also show instability of the left knee.

In June 1999, the veteran received a further VA examination 
at the New Orleans VAMC.  It is unclear whether the examiner 
accurately understood the history of injury related by the 
veteran, since the physician reported an injury which 
occurred to the right knee (vice left) "in Korea" (vice 
basic training).  The examiner objectively described range of 
motion of the left knee from 5 to 120 degrees, and a 
"bulbous knee," crepitus on motion, "valgus deformity," 
and tenderness "in and about the left knee totally."  He 
diagnosed degenerative joint disease of the left knee.  No 
other condition was considered or diagnosed and no 
relationship between the veteran's left knee and any other 
condition was ruled in or out.  While noting knee pain, the 
examiner did not indicate whether any functional loss was 
attributable to this pain, either directly or indirectly.  
This renders the examination inadequate for rating purposes, 
since pain is an important disability factor that must be 
considered in rating disabilities involving loss of motion of 
a joint.  See generally 38 C.F.R. §§ 4.40, 4.45 (1996); 
DeLuca v. Brown, 8 Vet.App. 202 (1995); Voyles v. Brown, 5 
Vet.App. 451, 453 (1993).

With respect to the veteran's left knee condition, the Board 
further notes that the RO has rated the residuals under 
38 C.F.R. § 4.71a, DC 5010-5257.  This is a "built up" 
diagnostic code evaluating traumatic arthritis as instability 
or an "other" impairment of the knee.  See 38 C.F.R. 
§ 4.27.  A VA General Counsel precedential opinion, however, 
holds that a claimant who has arthritis and instability of 
the knee may be rated separately under diagnostic codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), 62 Fed. Reg. 63604 
(Dec. 1, 1997); cf. Esteban v. Brown, 6 Vet.App. 259, 261-62 
(1994) (facial scars to be rated separately for pain and 
disfigurement).  Thus, on remand, the RO should readjudicate 
the veteran's increased rating claim pursuant to this 
precedential opinion.

As noted above, the VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  The RO 
has denied service connection for a right knee condition and 
"sciatica," indicating that these conditions were neither 
noted in service nor caused by an in-service "event or 
experience."  VA physicians have not provided an opinion 
regarding whether the veteran's right knee degenerative joint 
disease and sciatica are related to his left knee condition, 
although private physicians appear to have indicated they are 
at least partially related to the in-service injury.  The 
Board concludes that a VA examination of all the veteran's 
orthopedic disorders, and an assessment of the probable 
etiological bases, is necessary to make an informed decision 
on the issue of service connection for a right knee condition 
and sciatica, and will remand for this purpose as well.  

Finally, the RO denied the veteran's claim for service 
connection for a left foot condition because of the absence 
of any record of in-service treatment.  However, since the 
veteran's service medical records were destroyed during a 
fire at the NPRC, there is no likelihood that any record of 
treatment of a foot injury not requiring hospitalization 
would exist.  In this regard, the RO does not appear to have 
considered the veteran's testimony regarding the 
circumstances of the alleged left foot injury, or made any 
findings regarding the credibility of his statements, 
although the veteran's statements concerning his injury in 
basic training appear to have been found credible for the 
purposes of granting service connection for the injury and 
surgical residuals.  The veteran is competent to testify, as 
a layman, about the fact of the reported injury and any 
physical manifestations which derived from the injury.  See, 
e.g., Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 have been 
satisfied.  
 
2.  As part of this development, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his left knee 
disability and any disability of the left 
foot, right lower extremity and lower 
back and hip (including sciatic nerve 
involvement).  The examiner should also 
be asked to provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the left foot, right lower extremity and 
lower back and hip conditions are related 
in any way to the veteran's active 
military service (either (1) directly 
related to an in-service injury, or (2) 
secondary to the service-connected left 
knee disability).  

3.  The examination of the left knee 
condition must include the range of 
motion of the veteran's knee, the degree 
of any instability of the knee, and a 
description of the extent of any painful 
motion, weakness, fatigability, 
incoordination or other functional loss 
attributable to pain. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including consideration of 
separate ratings for the veteran's 
traumatic arthritis of the left knee and 
left knee instability.  The RO should 
also include an assessment of the 
credibility of the veteran's statements 
regarding an in-service left foot injury.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case, if in order, and afforded 
the usual time for response before the 
case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claim must be afforded expeditious treatment by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO or receives notice to report for examination.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



